Citation Nr: 1824594	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle damage of the right head and neck (muscle group XXII). 

2.  Entitlement to an initial compensable disability evaluation for scar, right periauricular region (claimed as right head and neck). 

3.  Entitlement to an initial compensable disability evaluation for gout as secondary to service-connected disability of diabetic nephropathy.

4.  Entitlement to an initial compensable evaluation for anemia as secondary to the service-connected disability of diabetic nephropathy.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the bilateral lower extremities as secondary service-connected diabetes mellitus. 

6.  Entitlement to an initial disability evaluation in excess of 30 percent for diabetic nephropathy as secondary to service-connected diabetes mellitus.  

7.  Entitlement to an earlier effective date for a separate rating for diabetic nephropathy as a complication of service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November May 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision from the St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The probative evidence of record is at least in equipoise as to whether the Veteran's right head and neck muscle damage is related to service.

2.  The Veteran's scar, right periauricular region, does not exhibit any of the eight characteristics of disfigurement and is not painful or unstable.  

3.  The Veteran has a confirmed diagnosis of gout that manifests in at least 3 exacerbations per year.

4.  The probative evidence of record does not establish that the Veteran's anemia manifests in a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches. 

5.  The Veteran's diabetic peripheral neuropathy of the bilateral lower extremities manifests in mild, incomplete paralysis of the sciatic nerve.

6.  The Veteran's diabetic nephropathy manifests with constant albuminuria, some edema, and a decrease in kidney function.

7.  The Veteran's entitlement to service connection and evaluation for diabetic nephropathy arose prior to November 7, 2011, the date of receipt of the Veteran's claim.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for muscle damage of the right head and neck have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an initial compensable rating for scar, right periauricular region, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (2017).

3.  The criteria for an initial 20 percent rating for gout have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5002, 5017 (2017).
  
4.  The criteria for an initial compensable disability evaluation for anemia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.117, Diagnostic Code 7700 (2017).

5.  The criteria for an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a disability evaluation of 60 percent for diabetic nephropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic Code 7502 (2017).

7.  The criteria for entitlement to an effective date earlier than January 7, 2013, for a separate rating for diabetic nephropathy have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.

When a disease is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d). 

Service Connection for Muscle Damage of the Right Head and Neck (Muscle Group XXII)

The Veteran has claimed entitlement to service connection for muscle damage to his right head and neck.  A February 2013 statement from the Veteran noted that his right head and neck muscles were tight and uncomfortable.

An October 2013 VA Muscle Injuries examination stated the Veteran did not have a current right head and neck muscle injury.  The examination did note the Veteran's history of in-service surgeries.

However, the Veteran submitted a December 2013 private medical opinion noting current damage to his right head and neck muscle group.  In addition, the opinion provided a detailed rationale for why the Veteran's current right head and neck muscle injuries were related to his in-service surgeries.  The private opinion states:

The military medical records document that the [V]eteran had recurrent Periauricular Cysts with Tunneling and Fistulous Tracts Infections and Cellulitis Status Post Four I&D Excisions and One Surgical Debridement.  The before mentioned would have caused deep residual intramuscular scarring with muscle damage to the right head and neck muscles...

The military medical records show where the [V]eteran had recurrent furuncle cysts in the front of [his] ear that grew down into the area right above [his] jaw which were surgically removed a total of four times with I&D procedures.   Post operatively, the areas became infected which necessitated lengthy courses of antibiotics.  These recurrent infections were due to "fistula" tunnels that developed off of the cyst. The [V]eteran had to undergo surgery to remove these tunnels and the surrounding muscle tissue with surgical irrigation and debridement prior to closing of the deep wound.  He was treated with antibiotics for over 2 months prior to this surgery because the infection was so severe.  [The Veteran's] parotid gland was removed during the surgery.  As a result of this surgery he developed a lot of residual scar tissue and damaged muscles due to the tunneling and the surgical removal of the tunnels that ran through the muscles.  

In light of the December 2013 private medical opinion, the Board finds that the overall weight of the evidence is at least in equipoise.  Accordingly, service connection for muscle injury to the right head and neck is warranted.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Initial Compensable Evaluation for Right Periauricular Region Scar

The Veteran was awarded service connection for scar, right periauricular region, in a November 2013 rating decision The Veteran was assigned a noncompensable disability evaluation, effective April 24, 2013.  The Veteran's scar was evaluated under Diagnostic Code 7800.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118.  

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.   

Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.

The Veteran completed a VA Scar/Disfigurement Examination in October 2013.  At examination, the Veteran's scar measured 6 centimeters vertical and .1 centimeter wide.  The scar was flat and nonadherent.  The scar was normally pigmented, non-painful, and non-disfiguring.  The Veteran's scar did not result in any functional impact or limitation of function.

Based on the above, the Board finds the Veteran's scar, right periauricular region most approximately represents the criteria for a noncompensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scar does exhibit one characteristic of disfigurement as necessary for a 10 percent disability evaluation.  Id.  Additionally, the examiner specifically noted that the scar was not painful.  The Veteran has not asserted that his scar is painful.  Therefore a separate rating under Diagnostic Code 7804 for a painful scar is not warranted.  

As the preponderance of the evidence is against the assignment of an initial compensable disability evaluation for the Veteran's service-connected scar, right periauricular region, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b). 

Initial Compensable Evaluation for Gout as Secondary to Diabetic Nephropathy

The Veteran was awarded service connection for gout in a November 2013 rating decision.  The Veteran was assigned a noncompensable disability evaluation, effective January 7, 2013.  The Veteran's gout was evaluated under Diagnostic Code 5002.  38 C.F.R. § 4.71a.

Gout is rated under Diagnostic Code 5017.  According to the Rating Schedule, diseases rated under Diagnostic Codes 5013 through 5024 are to be rated based on limitation of motion of the affected parts as degenerative arthritis, except for gout, which is rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Moreover, the ratings for the active process are not to be combined with the residual ratings, and the higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

When rating gout as an active process under Diagnostic Code 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Id.

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

An October 2013 VA Non-Degenerative Arthritis examination confirmed a diagnosis of gout.  The examination further confirmed that the Veteran experienced 3 non-incapacitating exacerbations per year that consisted of tender, erythematous, symmetrical swelling of the knees and great toes.  The examination report specifically noted that the Veteran did not experience any incapacitating exacerbations.  The Veteran's medical records also do not establish incapacitating exacerbations three or more times per year.  The examiner stated that the Veteran's gout did not cause weight loss, anemia, or limitation of joint movement or deformity.  

The Veteran submitted a December 2013 private medical opinion stating that the Veteran's chronic residuals of gout, including limitation of motion as evidenced by painful motion and swelling, warranted a 10 percent disability evaluation.  However, Diagnostic Code 5002's rating criteria considers ratings under active process and chronic residuals separately.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Additionally, the ratings for active process and chronic residuals cannot be combined to rate limitation of motion.  Id.  The probative evidence of record establishes that the Veteran's gout should be considered an active process for purposes of disability evaluation.  This is more favorable to the Veteran, as the criteria for a 20 percent rating are approximated because of his non-incapacitating episodes.  

A disability evaluation in excess of 20 percent is not warranted because the probative evidence of record does not establish symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Id.

Entitlement to an initial 20 percent rating for gout is warranted.  

Initial Compensable Evaluation for Anemia as Secondary to Diabetic Nephropathy

The Veteran was awarded service connection for anemia in a November 2013 rating decision.  The Veteran was assigned a noncompensable disability evaluation, effective April 24, 2013.  The Veteran's anemia was evaluated under Diagnostic Code 7700.  38 C.F.R. § 4.117.

Under Diagnostic Code 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  Id.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  Id.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  Id.

An October 2013 VA Hematologic and Lymphatic Conditions examination confirmed the Veteran's diagnosis of anemia.  The examination further noted the does not have any current signs or symptoms due to a hematologic or lymphatic disorder, or any other pertinent physical findings or complications.  

The Board acknowledges the Veteran's February 2013 statement from the Veteran indicating that his anemia makes him feel weak, fatigued, and causes him to tire easily.  The Veteran is competent to report symptoms observable to a layperson, e.g., fatigue and weakness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313   (2009). 

The Board further acknowledges that the Veteran submitted December 2013 private medical opinion stating the Veteran should receive a 10 percent disability evaluation based on symptoms of anemia, including fatigue and weakness, and a hemoglobin level of 9.1 gm/100ml.  However, the Board notes the referenced hemoglobin level of 9.1 gm/100ml was from a April 2011 medical record, and is not probative evidence of the Veteran's claim as it occurred well prior to the effective date of service connection.  

At present, the probative evidence of record does not establish that the Veteran has a hemoglobin level of 10 gm/100ml or less during the appeal period.  Accordingly, the Veteran's service-connected anemia does not meet the criteria for an initial compensable disability evaluation.  See 38 C.F.R. 4.117, Diagnostic Code 7700.

As the preponderance of the evidence is against the assignment of an initial compensable disability evaluation for the Veteran's service-connected anemia, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b). 

Initial Disability Evaluation in Excess of 10 Percent for Peripheral Neuropathy of the Bilateral Lower Extremities 

The Veteran was awarded service connection for peripheral neuropathy of the bilateral lower extremities in a November 2013 rating decision.  The Veteran was assigned a 10 percent disability evaluation, effective January 7, 2013.  The Veteran's peripheral neuropathy was evaluated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  38 C.F.R. § 4.124a.  Further, a maximum 80 percent rating requires complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Further, the Board observes that the words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

An October 2013 VA Diabetic Sensory-Motor Peripheral Neuropathy examination confirmed the Veteran's diagnosis of peripheral neuropathy of the bilateral lower extremities.  The examination noted mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  The examination further noted normal bilateral knee and ankle strength in flexion and extension.  The Veteran had normal deep tendon reflexes in his bilateral knees, but was absent deep tendon reflexes in his bilateral ankles.  The Veteran also exhibited decreased sensation to light touch and vibration in his bilateral feet/toes.  Further, the examination noted there was no muscle atrophy or trophic changes to the Veteran's bilateral lower extremities.  The examiner concluded the Veteran demonstrated mild, incomplete paralysis of the sciatic nerve.       

The Board acknowledges the Veteran's February 2013 statement claiming he experiences numbness in his feet as a result of his peripheral neuropathy of the bilateral lower extremities.  The Veteran is competent to report symptoms observable to a layperson, such as numbness.  The Board also acknowledges a December 2013 private medical opinion submitted by the Veteran stating that the Veteran's peripheral neuropathy of the bilateral lower extremities warrants a 80 percent disability evaluation.  The private opinion states:

It is noted on the recent C&P exam that the [V]eteran did have diminished sensory changes on the foot, which would thus make him eligible for a mild to moderate rating.  But it is also noted that this was not the only objective exam finding; the [V]eteran had complete loss of his bilateral ankle reflexes, which are a much more objective and indicative form of determining the degree of nerve involvement.  Thus, there is not only "wholly sensory" deficits on exam, but objective evidence of a nerve dysfunction with impaired reflex capability, which shows distal complete paralysis of the nerve.  Thus, the ratings should be analogous and reflective of a complete loss of distal nerve function.  A "mild" rating of "incomplete paralysis" is erroneous based upon sensory loss and a complete loss of both ankle reflexes.
  
However, in determining the actual degree of disability, the Board finds that an objective examination is more probative of the degree of the Veteran's impairment that the private opinion's narrative.  The October 2013 VA examiner directly examined the Veteran in person and specifically considered the Veteran's symptoms of peripheral neuropathy, including numbness and absent deep tendon reflexes in the bilateral ankles, and still concluded that the Veteran experienced mild, incomplete paralysis of the sciatic nerve.  

In light of the above discussed evidence, the Board finds that the Veteran's diabetic peripheral neuropathy most closely approximates the criteria for a 10 percent disability evaluation.  The probative evidence of record does not establish moderate, incomplete paralysis of the sciatic nerve as required for a 20 percent disability evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b). 

Initial Disability Evaluation in Excess of 30 Percent for Diabetic Nephropathy 

The Veteran was awarded service connection for diabetic nephropathy in a November 2013 rating decision.  The Veteran was assigned a 30 percent disability evaluation, effective January 7, 2013.  The Veteran's peripheral nephropathy was evaluated under Diagnostic Code 7502.  38 C.F.R. § 4.115b.

The Veteran was awarded service connection for diabetic nephropathy in a November 2013 rating decision.  The Veteran was assigned a 30 percent disability evaluation, effective January 7, 2013.  The Veteran's diabetic nephropathy was evaluated under Diagnostic Code 7502.  38 C.F.R. § 4.115b.

Diagnostic Code 7502 mandates that the disability be rated as renal dysfunction.  38 C.F.R. § 4.115b.  The schedule for rating renal dysfunction is found under 38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115a, a non-compensable rating is assigned for albumin and cases with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7501.  Id.  A 30 percent rating is assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, when there is transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 120 or more) warrants a 60 percent evaluation.  Id.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.

In a November 2011 VA Diabetes Mellitus examination, the VA examiner noted the Veteran was diagnosed with diabetic nephropathy in 2010.  A November 2010 Kidney Conditions examination noted that the Veteran's renal dysfunction manifested in persistent proteinuria (albuminuria).  In addition, a November 2012 private medical treatment record, the Veteran's physician notes the Veteran has been experiencing edema of the lower extremities.  Finally, a December 2013 private medical opinion states the Veteran's years of abnormally elevated GFR tests, abnormal urinalysis with spilled protein and blood from the nephritis, severely elevated 24 hour protein urinalysis,  as well as a specific diagnosis of CKD (Chronic Kidney Disease) Stage 2 indicates that the Veteran is experiencing a definite decrease in kidney functioning.  An October 2013 VA Kidney Conditions examination also notes a diagnosis of transient edema and proteinuria (albuminuria).

After considering the probative evidence of record, the Board finds that the Veteran's diabetic nephropathy is most approximately represented by the criteria for a 60 percent disability evaluation, constant albuminuria with some edema; or, definite decrease in kidney function.  See 38 C.F.R. § 4.115b, Diagnostic Code 7502.  The Veteran's diabetic nephropathy does not meet the criteria for a disability evaluation in excess of 60 percent because the probative evidence of record does not establish persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.

Entitlement to a disability evaluation of 60 percent, for diabetic nephropathy is warranted.

Earlier Effective Date for Diabetic Nephropathy

The Veteran disagrees with the effective date assigned to his service-connected diabetic nephropathy.  The RO granted a separate 30 percent disability evaluation for diabetic nephropathy in a November 2013 rating decision, where it assigned an January 7, 2013 effective date. 
 
Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

At present, review of the record indicates the Veteran filed a claim an increase for his service-connected diabetes mellitus in November 2011.  A statement in support of the Veteran's specifically cited his nephropathy (kidney disease or damage) as a result of his service-connected diabetes mellitus.  

A March 2012 rating decision granted an increase to 20 percent for the Veteran's "diabetes mellitus with diabetic nephropathy," effective September 21, 2011.  In January 2013 correspondence, the Veteran challenged the disability evaluation for diabetes mellitus and requesting a separate evaluation for kidney disease.  In January 2013, the RO issued a subsequent rating decision revising the effective date of the Veteran's increased disability evaluation to June 1, 1995, as due to clear and unmistakable error.  In April 2013, the Board received a notice of disagreement with the January 2013 rating decision, arguing that the Veteran should have been assigned a separate disability evaluation for renal dysfunction.  

Following the Veteran's notice of disagreement and submission of new evidence, a November 2013 rating decision granted the Veteran service connection for diabetic nephropathy as secondary to diabetes mellitus.  The separate disability evaluation of 30 percent was assigned, effective January 2013.  The rating decision states, "The effective date of January 7, 2013, is the date your claim for increase was received."

The Board finds the RO erred in determine the date of the Veteran's claim was January 2013.  Rather, the Board finds the Veteran's November 7, 2011 claim for an increased evaluation for diabetes mellitus could additionally be construed as a claim for a separate rating for nephropathy as a complication of his diabetes mellitus.   Further, the Board finds that the Veteran's November 2011 VA examination establishes that his nephropathy had risen to a compensable level prior to the date of the Veteran's claim.  

As noted above, the effective date of evaluation is the latter of the date of claim or the date the entitlement arose.  See 38 C.F.R. § 3.400.  Accordingly, the Board finds that the Veteran's entitlement arose prior to the date of his claim, November 7, 2011.  In turn, the Veteran's earliest effective date for service connection and disability evaluation is November 7, 2011.


ORDER

Service connection for muscle damage of the right head and neck (muscle group XXII) is granted. 

An initial compensable disability evaluation for scar, right periauricular region is denied. 

An initial 20 percent disability evaluation for gout is granted.

An initial compensable evaluation for anemia is denied.  

An initial disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the bilateral lower is denied. 

An initial disability evaluation of 60 percent for diabetic nephropathy is granted.  

An effective date of November 7, 2011 for the separate rating for diabetic nephropathy is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


